This suit was instituted by appellees in the court of a justice of the peace in Tarrant county to recover of appellant the amount of an insurance policy issued by appellant upon the life of George Higgins. The amount sued for was $175. The case was tried three times, twice in justice court, and once in the county court. In the first trial appellees recovered judgment for $65; in the second, $100. The amount recovered in the third trial is not shown in appellant's brief.
Appellant's first assignment of error is that "the verdict of the jury is contrary to law, and is not supported by the evidence in this cause." The statement under this assignment is, in effect, that "the narrative statement of facts herein shows beyond any question that the matters alleged and fully set out in appellant's amended original answer are in all respects substantiated." The statement does not even purport to set out what those "matters" were, either in the pleadings or in the evidence. It nowhere appears in appellant's brief that appellant offered any defense, or what that defense was. What the verdict was is not shown in the brief. It does not even appear what the judgment was, or that any judgment was rendered upon the undisclosed verdict of the jury. Both the assignment and the statement thereunder are too general for consideration.
The second assignment of error, not being briefed, is waived, and the third embraces the complaint that the court erred in refusing to direct a verdict for appellant. We have examined the record, and conclude that the evidence was sufficient to take the case to the jury.
In its fourth assignment of error appellant complains of the refusal of the court to grant a new trial because of newly discovered evidence. Appellant affirmatively states that this newly discovered evidence "could only be cumulative of the evidence already before the court," which assertion destroys any merit the motion might otherwise have *Page 229 
had. Besides, the record shows the case was tried in the justice court on May 18, 1923, again in the same court on June 14, 1923, and finally in the county court on November 23, 1923, and no diligence is shown in discovering the evidence. The assignment is overruled.
The judgment is affirmed.